Citation Nr: 1711729	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-32 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 60 percent for coronary artery disease, ischemic heart disease, with three stents.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) from January 2011 and June 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The January 2011 rating decision granted service connection for coronary artery disease, ischemic heart disease, with three stents, and assigned a 10 percent rating, effective August 31, 2010.  Following a notice of disagreement, the RO increased the disability rating to 60 percent in a June 2012 rating decision, effective August 31, 2010.  The Veteran has expressed continued disagreement with the rating and the effective date assigned.

In a November 2014 decision, the Board granted the Veteran's claim for an earlier effective date and assigned an earlier effective date of October 30, 2009.  However, the Board remanded the Veteran's claims for an entitlement to an initial increased rating in excess of 60 percent and entitlement to a TDIU. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board has reviewed these records to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2014 remand, the Board requested that a VA examination be provided to the Veteran, after which the examiner was to ascertain the symptoms and severity of the service-connected ischemic heart disease, including: (1) the presence of congestive heart failure; (2) the workload (in METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope; and (3) the extent of left ventricular dysfunction, with the measured ejection fraction (in percentage terms).  The examiner was also expected to address the extent to which the disability interferes with the Veteran's ability to secure and follow a substantially gainful occupation.  

Shortly thereafter, the Veteran had a VA examination in December 2014.  During this examination, the Veteran was evaluated as having a maximum workload of 3 to 5 METs.  His left ventricular ejection fraction was 60 percent.  The Veteran reported that he felt very fatigued and weak.  The examiner opined the Veteran's ability to work was mild to moderately impaired.  

During a January 2016 VA examination, the Veteran was evaluated as having a maximum workload of 7 to 10 METs.  He reported to the examiner that he can ride his bike for 1-2 hours outside, and he can ride his stationary bike inside on a level of 3 to 7 for 30 minutes.  His post-stress ejection fraction was 50 percent.  The examiner opined the Veteran should be able to perform sedentary and light to moderate physical labor.  

However, in May 2016, the Veteran submitted a statement in which he reported that he underwent a left heart catherization, selective coronary arteriography, left ventriculography, and stent implantation in March 2016.  He now has 4 stents instead of 3 stents.  He reported that his private doctor explained that he has several other partially blocked coronary arteries near the back of his heart.  The Veteran also stated that during his January 2016 VA examination, he was unable to perform the physical test because his blood pressure at the time was too high.  This recent surgery strongly suggests a worsening of his heart condition since the Veteran's examination.  A reexamination is thus needed to more fully ascertain the Veteran's symptoms and severity of the Veteran's heart disability.  

The TDIU on appeal is inextricably intertwined with the increased rating issue.  Accordingly, this issue must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical treatment records and private medical treatment records from April 2016. 

2.  Schedule the Veteran for a VA examination in order to ascertain the current severity of the service-connected coronary artery disease, ischemic heart disease.  Access to the electronic claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.

The examiner must address the symptoms and severity of the service-connected coronary artery disease, including: (1) the presence of congestive heart failure; (2) the workload (in METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope; and (3) the extent of left ventricular dysfunction, with the measured ejection fraction (in percentage terms).  The examiner should also address the extent to which this disability, in and of itself, interferes with the Veteran's ability to secure and follow a substantially gainful occupation.  All opinions must be supported by a detailed rationale in a typewritten report. 

If any opinion and supporting rationale cannot be provided without speculation or medically unsound judgment based upon mere conjecture, the examiner should clearly explain why this is so.

3.  After the Veteran's VA examination, the Veteran's increased rating claim must be readjudicated, and the TDIU claim also adjudicated.  If the benefits sought are not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




